The complaint alleges that plaintiff was employed by the defendant company for one year at $150 a month, and that, although he held himself in readiness to do his work, defendant failed or refused to furnish the work during the last two months of the term, to plaintiff's damage in the sum of $300.
The case was tried before the court without a jury, and we think the evidence fairly supports the finding that plaintiff was employed as president of the company for a year at a salary of $150 a month, and that he was discharged without fault on his part; and that, having held himself in readiness to do his work during April and May, 1921, he was entitled to recover the stipulated salary for those months. Strauss v. Meertief,64 Ala. 299, 38 Am. Rep. 8.
The judgment will therefore be affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and MILLER, JJ., concur.